PER CURIAM.
The opinion and decision of this court in this cause, reported at 293 So.2d 778, has been vacated by the Supreme Court of Florida. See Rader v. Variety Children’s Hospital, Fla.1975, 323 So.2d 564. In its opinion, the Supreme Court ordered: “The cause is remanded for further consideration in light of Section 768.31, Florida Statutes, and Lincenberg v. Issen, Fla.1975, 318 So.2d 386.”
In order to effectuate the further consideration ordered, this court withdrew its mandate, vacated its prior opinion and directed the parties to file supplemental briefs for the court’s consideration. Upon review of the arguments presented and upon consideration of Fla.Stat. § 768.31, and Lincenberg v. Issen, supra, we have reached the conclusion that further directions to the trial court are unnecessary.
Accordingly, the opinion of the Supreme Court in this cause is adopted as the opinion of this court; the judgment appealed is reversed and the cause is remanded to the trial court with directions to follow the procedures set forth in Fla.Stat. § 768.31, as interpreted by the opinion of the Supreme Court of Florida in Lincenberg v. Issen, supra.
Reversed and remanded.